El Juez Asociado Señoe Wolf
emitió la opinión del tribunal.
El día 7 de julio de 1936, entre 9 y 10 de la noche, Feli-cita Esther Blanco, demandante en este caso, regresaba a su hogar en compañía de su hermana y de su cuñado. Al atra-vesar el puente conocido por “Dos Marinas” que se extiende sobre el Río Yagüez y conecta la calle Comercio con el barrio “Marina Septentrional”, la referida demandante oyó que un automóvil se acercaba, abandonó el centro del puente, por donde ella venía caminando en unión a otros y se echó hacia el lado derecho, donde había un viaducto para peatones. Luego de dar 5 ó 6 pasos se precipitó a través de una aber-tura y cayó en el fango que había en la parte inferior del puente, recibiendo varias lesiones, principalmente en la nariz y otras menores en el muslo y en el pie. La; demandante *484instó demanda contra .el Municipio de Mayagiiez y recama $2,000 en concepto de daños y perjuicios.
En su demanda la demandante alega que el accidente se debió exclusivamente a la negligencia del municipio, entre otras cosas porque el municipio, a pesar del mal estado en que estaba, permitió que el puente permaneciera abierto al tránsito, con un- agujero o abertura que medía .13 pulgadas de ancho por 37 de largo, producido por una tabla que se había salido del piso del viaducto oeste de dicho puente, y a través del cual podía, caerse cualquier persona que cami-nara por el mismo. Además, porque a pesar del hecho de estar el puente en tan mal estado, el municipio no suspendió el tránsito de personas por el mismo ni puso un aviso junto ai sitio de peligro para advertir a ios peatones que existía tal abertura, ni colocó durante la noche una luz roja ni ninguna otra para advertir a las personas que se acercaran que el paso por dicho lugar era peligroso.
En ios párrafos 7, 8 y 9 de su demanda la demandante alegó que debido a la referida negligencia del municipio ella había sufrido serias lesiones que describe así: fractura ele • los huesos nasales; herida irregular profunda en la base de la nariz y región frontal; neumonía, contusión cerebral y heridas leves en el muslo derecho y en el peine del pie izquierdo; que como consecuencia de dicha fractura y herida profunda la demandante ha sufrido física y moralmente, ya que la fractura le impide la libre respiración y le ha defor-mado la nariz para el resto de su vida.
El demandado contestó la demanda admitiendo algunas de las alegaciones y negando otras. Negó que el municipio tuviera conocimiento de que se hubiera caído una tabla del piso del puente; alegó que tan pronto como tuvo conocimiento de que dicha tabla se había caído o faltaba procedió a repo-ner la misma. Que tal conocimiento no lo tuvo hasta el día 8 de julio, 1936, o sea hasta el día después del accidente. El demandado alega por información que cree cierta, que dicha tabla fahó en el viaducto indicado el misino día en que sos-*485tiene la demandante qne ocurrió el accidente, y no- antes, y asimismo qne no había razón alguna para qne la tabla fal-tara de dicho sitio, y qne si la misma faltó en dicho lugar, se debió al acto de alguna persona o personas o a algún accidente qne el demandado no había podido precisar. Alegó, además, el demandado, qne si no suspendió el paso de per-sonas por dicho viaducto, ni puso señal alguna en la proximi-dad del sitio de peligro, ello se debió al hecho de ignorar la existencia de la falta de' tal tabla en dicho viaducto.
Como defensa especial alegó el demandado que aún si en alguna forma o concepto fué negligente al permitir' que en el viaducto faltase una tabla en la noche del 7 de julio de 1936, y si con motivo de tal negligencia ocurrió el accidente, también medió negligencia contribuyente de la demandante al no tomar las precauciones necesarias al cruzar el puente y no observar el estado en que se encontraba el mismo en su lado oeste, habiendo sido tal negligencia contribuyente la causa única e inmediata, del accidente alegado en la demanda.
El caso fué a juicio el día 21 de septiembre de 1937. La demandante ofreció prueba tendente a demostrar que en el mismo puente habían ocurrido otros accidentes. La decla-ración de Julio Gfuenard, al efecto de que había sufrido un accidente tres meses antes al de Felicita, no fué admitida en evidencia porque el demandado se opuso fundado en que tal declaración era demasiado remota. Francisco Lo jo y Hilton Cancel declararon sobre los accidentes que cada uno de ellos había tenido en el mismo puente “Dos Marinas”.
La otra prueba ofrecida por la demandante tendió a demostrar que el puente se hallaba en mal estado; que había estado en malas condiciones durante muchos años; que el municipio tenía conocimiento de ello. A ese efecto la deman-dante introdujo la declaración de Tomás Ramírez, ingeniero civil y Superintendente de Obras Públicas del Municipio de Mayagüez.
Este testigo manifestó que el puente era reparado conti-nuamente. Al preguntársele cuáles eran las condiciones del *486puente, contesto qne se hallaba en mal estado; que el centro del puente se utiliza para el tránsito y los lados para los peatones; que él lo examina constantemente; que no le fal-taban tablas; que siempre que alguien se queja el puente es reparado; que las reparaciones consisten en reponerle las tablas que se bailan en mal estado; que algunas- de las tablas estaban podridas pero que no parecían estarlo a primera vista. En la repregunta manifestó que el puente estaba en malas condiciones. Que bay un rótulo que dice: “Peligro —Puente en malas condiciones — Prohibido el tráfico pesado. ’ ’ Que el puente no ha sido cerrado porque una vez trataron de hacerlo así, y los vecinos del barrio y ciertos comerciantes se quejaron; que los rótulos fueron puestos antes del acci-dente; que han estado allí por espacio de tres años; que dichos rótulos no tenían luces pero que estaban colocados cc-rca del poste de la luz eléctrica; que hay un empleado a cargo de la inspección del puente. Se le preguntó si el muni-cipio tenía suficiente dinero para reconstruir el puente. La demandante objetó la pregunta y la corte declaró sin lugar la objeción. Se señala esto como error.
La prueba del demandado consistió en las declaraciones de Julio Piñén, Inspector de Obras Públicas, y de dos médi-cos. La declaración del Inspector de Obras Públicas tendió a demostrar que el puente estaba en buenas condiciones; que él lo examinó el día antes del accidente; que lo inspeccio-naba cada ocho, quince o veinte días; que siempre que una persona se quejaba de que faltaba una tabla, procedían a reparar el puente. El testimonio de los doctores tendió a demostrar que la demandante no tenía fractura, neumonía ni concusión del cerebro. Su otro testigo fué Manuel Marín, Alcalde de Mayagüez. Ésta fué toda la prueba del deman-dado. Luego el juez hizo una inspección ocular del lugar del accidente.
La corte sentenciadora llegó principalmente a las siguien-tes conclusiones:
Que el municipio no tenía conocimiento al momento del *487accidente de que faltaba la tabla ni de la existencia de la abertura producida por la remoción de la misma; que el demandado no es culpable de negligencia puesto que dicho puente fué inspeccionado el día antes del accidente por un empleado municipal y éste lo halló aparentemente en buenas., condiciones; que se pusieron rótulos advirtiendo a los vian-dantes que debían tener cuidado al cruzar el puente; que-nadie se quejó al municipio' de que faltaba la referida tabla; que la demandante fué culpable de negligencia contribuyente al abandonar el centro del puente y dirigirse hacia el lado en que ocurrió el accidente, mientras que sus compañeros’ permanecieron en el centro del puente y no sufrieron lesiones de clase alguna; que la negligencia contribuyente había sido satisfactoriamente probada por el demandado; y finalmente, que las lesiones recibidas por la demandante no fueron probadas.
La corte inferior cita extensamente a MeQuillin sobre Corporaciones Municipales para sostener su conclusión de que hubo negligencia contribuyente.
El 18 de mayo de 1938 la corte inferior dictó sentencia en contra de la demandante, quien apeló para ante este tribunal en junio 17, 1938, y ha señalado seis errores.
El primer señalamiento de error lee así:
“La Corte de Distrito de Mayagüez cometió error de derecho al no permitir las declaraciones de Nicolás del Yalle, Julio Guenard e Hipólita Guenard sobre un accidente ocurrido a Julio Guenard con anterioridad al ocurrido a la demandante, sosteniendo que dicho acci-dente fué muy remoto.”
Existen casos en que un accidente anterior tendería -a demostrar que el acaecimiento del accidente específico debió haber sido previsto por el demandado. En otras palabras, si el municipio, con motivo de otros accidentes, pudo haber sabido que el puente estaba en mal estado en el lugar en .que ocurrió el accidente o en otros sitios que estaban igualmente afectados, entonces se hubiera demostrado claramente la negligencia de parte del municipio. El apelado dice muy *488acertadamente que si el objeto de la evidencia excluida era •demostrar que la misma abertura a través de la cual cayó lá apelante hubiera existido durante más de tres meses inme-diatamente anteriores y que otras personas se habían caído por el mismo agujero, y que el municipio tenía conocimiento de esos accidentes, entonces el haber excluido esa evidencia hubiera sido un error. El apelado, sin embargo, insiste en que si se hubiera demostrado todo esto él no se hubiera opuesto a la admisión de esa prueba.
La apelante no nos convence de que la evidencia excluida hubiera arrojado alguna luz, por lo menos con respecto a la abertura en cuestión. En lo que a arrojar alguna luz sobre el mal estado del puente se refiere, tal vez habría alguna duda, mas dada la posición que asumiremos del acci-dente, la exclusión de las declaraciones de estos testigos no es de por sí motivo para que revoquemos el presente caso.
El segundo señalamiento de error lee como sigue:
“La Corte de Distrito de Mayagüez cometió error de derecho al permitir que el ingeniero municipal declarara que no existían fondos para reconstruir el puente sin apoyar dicha declaración en ninguna prueba documental.”
El error fué cometido toda vez que resulta impertinente el hecho de si el municipio tenía o no suficientes fondos en aquel momento para reparar el puente, si al público se le permitía transitar por el mismo. Debe haber fondos dispo-nibles en alguna forma o de lo contrario suspenderse el trán-sito por el puente. Además, no insistimos demasiado en este segundo señalamiento toda vez que la sentencia debe ser revocada por el motivo principal.
Discutiremos el tercer señalamiento más tarde.
El cuarto señalamiento provee:
“La Corte de Distrito de Mayagüez cometió error al dictar sen-tencia declarando sin lugar la demanda por ser dicha sentencia con-traria a la prueba practicada y a la preponderancia de la evidencia. ’'
Podría decirse que éste es el señalamiento principal. Toda la prueba tiende a demostrar que el puente en cuestión *489había estado en mal estado durante años y que el mismo debió haberse reparado, y hubo suficiente prueba ante la corte a ese efecto, aun si ella no podía tomar conocimiento judicial del hecho de que el puente estaba y había estado en muy malas condiciones; y de que las tentativas del ingeniero de hacer algunas pequeñas reparaciones aquí y allá de cuando en cuando no eran un cumplimiento suficiente por parte del municipio de su deber de mantener el puente en buen estado de reparación.
No trataremos de citar las declaraciones de los varios testigos. Mas el presente es casi un pleito — si no uno — de res ipsa loquitur. El puente estaba enteramente bajo el dominio del municipio.
El quinto señalamiento dispone:
“La Corte de Distrito de Mayagüez cometió error de derecho al resolver que la demandante es culpable de negligencia contributoria (contributory negligence).”
La teoría de la corte inferior, conforme la entendemos, es que la demandante caminaba por el centro de la carre-tera en un sitio seguro y lo abandonó para caminar por el viaducto porque se aproximaba un automóvil. Diremos que el municipio estaría impedido de suscitar este punto toda vez que el viaducto se suponía ser exclusivamente para los pea-tones y no hay el menor indicio en los autos de que la deman-dante Felicita Esther Blanco Rivera, o alguno de sus parien-tes, tenía conocimiento de que el viaducto se hallaba en mal estado. Si no estamos equivocados, para algún otro fin, el municipio o su letrado insisten en que la demandante y sus parientes debieron caminar por el viaducto y no por el centro del camino. A nuestro juicio la corte inferior cometió error al concluir que hubo negligencia contribuyente por parte de la demandante.
El sexto señalamiento se refiere a la negativa de la corte inferior a admitir fotografías del puente. Esto pudo haber sido un error, mas como hemos decidido revocar el *490caso por otros.fundamentos creemos innecesario entrar en la cuestión detalladamente.
Empero, fue un error por parte de la corte de distrito el no permitir que las fotografías rechazadas acompañaran la exposición del caso como exhibits para el supuesto error.
E tercer señalamiento es éste:
“La Corte de Distrito de Mayagüez actuó movida por pasión, prejuicio y parcialidad al declarar que no se probaron los daños y perjuicios alegados.”
La corte resolvió que según el testimonio prestado por los doctores durante el juicio, la demandante sufrió, podría decirse, principalmente.de una conmoción (shock) y que aun-que hubo lesión de la nariz no hubo fractura.
No obstante la demandante misma declaró que sufrió con-siderablemente de las lesiones recibidas en la nariz y que a veces se le hacía difícil respirar debido a la fractura en el hueso nasal.
Es en verdad una fortuna para Felicita Esther Blanco que ella pueda volver a su condición normal. El Dr. Bamírez Cuerda, que la asistió, prestó testimonio significativo al efecto de que ella había recibido serias lesiones en la nariz y que padeció de la misma durante varios días.
En su consecuencia, la demandante tenía derecho a .recla-mar daños materiales.
De lo contrario, a no ser así, una persona en su estado, por razón de una caída sufriría de conmoción y posiblemente otras consecuencias. Bajo estas circunstancias las cortes de ordinario han concedido indemnización. Ésta puede que no sea alta.
La demandante reclamaba $2,000 así: $500 por dolores físicos y padecimientos y $1,500 por la fractura del hueso nasal y por la deformidad de la nariz. Creemos que $2,000 es demasiado pero que,' bajo las circunstancias expuestas, debe concedérsele $1,000, más las costas, y se dictará senten-cia a ese efecto.
El Juez Asociado Sr. De Jesús no intervino.